Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation "the detection analysis module.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the detection analysis module” will be interpreted as –a detection analysis module-.

Claim Objections
Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because of reference to two sets of claims to different features. See MPEP § 608.01(n). In the interest of compact prosecution, the claim will be treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, 9, 11-13, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (CN 102207299 A), hereinafter Ye. 

Regarding claim 1, Ye discloses a gas cooking device, comprising a burner (“a burner 2” paragraph [0068]. Examiner note: all citations from foreign patents are from the provided machine translations unless otherwise specified), a gas feed tube and a control valve used to control a gas flow (“the gas regulating valve” paragraph [0020]), wherein the gas cooking device is further provided with an electromagnetic generating device capable of generating an electromagnetic signal (Element 4, “the excitation coil is activated to generate an alternating magnetic field of a certain intensity” paragraph [0076]) and a control unit capable of controlling an opening size of the control valve (“the gas regulating valve is controlled by the temperature control circuit” paragraph [0020]), and the control valve and the electromagnetic generating device are connected to the control unit respectively (Figures 14 and 15, translated using Google translate application).

    PNG
    media_image1.png
    485
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    634
    594
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    564
    1275
    media_image3.png
    Greyscale

Regarding claim 2, Ye discloses the gas cooking device according to claim 1, wherein a temperature control layer capable of inducing the electromagnetic signal generated by the electromagnetic generating device is arranged above or on a side of the electromagnetic generating device (“the magnetic temperature sensing element 7 uses a heat-sensitive ferrite Material” paragraph [0076]).

Regarding claim 3, Ye discloses the gas cooking device according to claim 2, wherein the temperature control layer has a magnetic permeability of 2,000 to 200,000 H/m (Paragraph [0060]. µ is the symbol for permeability while H/m [Henry per meter] are the units) and a resistivity of 30 to 130 µΩcm (“gadolinium, dysprosium” paragraph [0059] for instance each have resistances in the claimed range). 

Regarding claim 5, Ye discloses the gas cooking device according to claim 1, wherein the control unit comprises a detection analysis module (“temperature measuring induction coil 6,” “rectifying and filtering circuit,” and “electric signal discrimination circuit” paragraph [0076]) and a control module (Figures 14 and 15, “control”), wherein 
the detection analysis module is connected to the electromagnetic generating device and used to detect a change of an electric parameter of the electromagnetic generating device, compare a detection value with an initial set value, and feed back an analysis result to the control module (“When the gas stove is working, the alternating electrical signal generated by the temperature measurement induction 
an input end of the control module is connected to the detection analysis module, an output end of the control module is connected to the control valve (Figure 14), and the control module adjusts the gas flow through the control valve according to the analysis result to keep a temperature of a temperature control layer within a preset interval (“the temperature of the cooking pot is detected according to the electrical signal. If the temperature is too low, the gas regulating valve will be controlled to increase the firepower; otherwise, the firepower will be reduced or the gas regulating valve will be closed” paragraph [0020]).

Regarding claim 6, Ye discloses the gas cooking device according to claim 1, wherein a cooking utensil is arranged above the burner, and a temperature control layer capable of inducing the electromagnetic signal generated by the electromagnetic generating device is arranged on the cooking utensil (“When the gas stove is used, the magnetic temperature sensing element 7 is in direct contact with the food in the pot through the cooking pot 3” paragraph [0076]).

Regarding claim 8, Ye discloses the gas cooking device according to claim 2, wherein the temperature control layer is sheet, or, the temperature control layer is made of a powdery or granular permalloy material or precision alloy material (Element 7 may be described as a sheet).

Regarding claim 9, Ye discloses the gas cooking device according to claim 2, wherein a support plate is arranged above the burner (“a support 9” paragraph [0068]).

Regarding claim 11, Ye discloses the gas cooking device according to claim 2, wherein the temperature control layer is made of a permalloy or precision alloy material (“Permalloy is 20000～200000” paragraph [0060]).

Regarding claim 12, Ye discloses the gas cooking device according to claim 11, characterized in that, wherein a Curie point temperature of the permalloy or precision alloy material is between 30°C and 500°C (“for example, when a certain temperature is 105°C” paragraph [0075]).

Regarding claim 13, Ye discloses the gas cooking device according to claim 12, characterized in that, wherein the Curie point temperature of the permalloy or precision alloy material is between 70°C and 400°C (“for example, when a certain temperature is 105°C” paragraph [0075]).

Regarding claim 16, Ye discloses the gas cooking device according to claim 1, wherein the electromagnetic generating device comprises an electromagnetic coil (“excitation coil 4” paragraph [0068]), a signal generating unit (“an excitation drive circuit for controlling the operation of the excitation coil” paragraph [0069]) and a signal receiving unit (Figure 14, “Rectifier Filter”), the electromagnetic coil is connected to the signal generating unit and the signal receiving unit respectively (Figure 14), the signal generating unit is connected to a control module (Figure 14, “Control”), and the signal receiving unit is connected to a detection analysis module (Figure 14, “Discriminator”).

Regarding claim 17, Ye discloses the gas cooking device according to claim 16, characterized in that, wherein a signal sent by the signal generating unit is a parameter of a pulse number, a pulse width, a pulse amplitude, a voltage, a current or a resistance (“the excitation coil is energized to generate an alternating magnetic field of a certain strength” paragraph [0070]. The generation of a magnetic field by the coil will require at least a current/voltage).

Regarding claim 18, Ye discloses a method for controlling a flame size of the gas cooking device according to claim 2, comprising the following steps of: 
1) providing the gas cooking device according to claim 1 (Figures 13-15); 
2) setting a corresponding relationship between a temperature value of the cooking device and an electric parameter value of the electromagnetic generating device (“different temperature points of the 
3) detecting and acquiring a detection value of the electric parameter of the electromagnetic generating device, and then controlling the temperature value of the cooking device within an expected range by adjusting the gas flow through the control valve according to the detection value of the electric parameter or the temperature value corresponding to the detection value (“The electrical signal changes, and the temperature of the cooking pot is detected according to the electrical signal. If the temperature is too low, the gas regulating valve will be controlled to increase the firepower; otherwise, the firepower will be reduced or the gas regulating valve will be closed” paragraph [0020]).

Regarding claim 19, Ye discloses the method for controlling a flame size of the gas cooking device according to claim 18, wherein the electric parameter in the step 1) is a parameter of a pulse signal, a voltage, a current or a resistance (“When the alternating magnetic field passes through the magnetic temperature sensing element and the temperature sensing induction coil, the temperature sensing An alternating voltage and current are generated in the coil, that is, an electrical signal is generated” paragraph [0070]).

Regarding claim 20, Ye discloses the method for controlling a flame size of the gas cooking device according to claim 18, wherein the step 2) further comprises setting an expected value of the electric parameter or a temperature value corresponding to the expected value (“the voltage value changes to a certain voltage value X volts, for example, when a certain temperature is 105°C” paragraph [0075]), and in the step 3), the detection value of the electric parameter of the electromagnetic generating device is acquired, and is compared with an expected set value; and when the detection value of the electric parameter of the electromagnetic generating device is greater than or less than the set value, or when the temperature value corresponding to the detection value of the electric parameter is greater than or less than the temperature value of the set value, the detection value of the electric parameter is controlled to be within the expected range by adjusting the gas flow through the control valve (“When the rice is cooked and the temperature reaches 105°C, the temperature measurement is performed. When 

Regarding claim 21, Ye discloses the method for controlling a flame size of the gas cooking device according to claim 20, characterized in that, wherein in the step 3), the detection value of the electric parameter of the electromagnetic generating device is acquired through the detection analysis module of the control unit, and compared with the set value in the step 2) (“the voltage discrimination circuit senses the X volts voltage value” paragraph [0077]), and an analysis result is fed back to the control module; and the control module adjusts the control valve according to the analysis result, so that the detection value in the electromagnetic generating device is equal to or close to the set value (“when the voltage discrimination circuit senses the X volts voltage value, referring to Figure 16, it immediately transmits a signal to the output control circuit to reduce or disconnect the firepower of the gas stove, the heating is stopped, so as to realize the automatic temperature measurement function of the gas stove. When the temperature in the cooking pot 3 is less than 70°C, when the voltage value generated by the temperature measuring induction coil 6 changes to a certain voltage value Y volts, the voltage discrimination circuit senses the Y volt voltage value and immediately transmits a signal to the output control circuit, and automatically ignites again, and enters the state of low-fire power combustion” paragraph [0077]).

Regarding claim 22, Ye discloses the method for controlling a flame size of the gas cooking device according to claim 21, wherein the set value in the step 2) comprises a set lowest value and a set highest value for the electric parameter of the electromagnetic generating device, and in the step 3), when the detection value of the electric parameter of the electromagnetic generating device is greater than the set highest value or less than the set lowest value, the control valve is adjusted to decrease or increase the detection value of the electric parameter until the detection value of the electric parameter is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Schute (WO 0063620 A1), hereinafter Schute.

Regarding claim 4, Ye discloses the gas cooking device according to claim 1. 

Ye does not disclose wherein two to six gas feed tubes are provided, and each of the gas feed tubes is provide with a control valve; or 
the gas feed tube is composed of two to six sub-tubes, and each of the sub-tubes is provided with a control valve.

However, Schute teaches wherein two to six gas feed tubes are provided, and each of the gas feed tubes is provide with a control valve; or 
the gas feed tube is composed of two to six sub-tubes, and each of the sub-tubes is provided with a control valve (Figure 1A, elements 11 and/or 12).

    PNG
    media_image4.png
    850
    571
    media_image4.png
    Greyscale

Ye does not disclose a plurality of valves. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). It is noted that Schute teaches a plurality of valves for a plurality of burners. It would therefore have been obvious to one having ordinary skill in the art at the time of the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Li (CN 105326403 A), hereinafter Li.

Regarding claim 7, Ye discloses the gas cooking device according to claim 6. 

Ye does not explicitly disclose wherein the temperature control layer forms at least a part of the cooking utensil. 

However, Li teaches wherein the temperature control layer forms at least a part of the cooking utensil (“Both ends of the temperature control layer 13 can be fixed with the pot body 12 by brazing, cold riveting, pressure welding, spraying, etc. This solution not only saves costs, but also improves service life” paragraph [0036]).

    PNG
    media_image5.png
    381
    722
    media_image5.png
    Greyscale


One would have been motivated to include wherein the temperature control layer forms at least a part of the cooking utensil because Li states that this solution saves cost and improves service life. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Metzger (DE 102009024236 A1), hereinafter Metzger.

Regarding claim 10, Ye discloses the gas cooking device according to claim 9. 

Ye does not disclose wherein the temperature control layer forms at least a part of the support plate. 

However, Metzger teaches wherein the temperature control layer forms at least a part of the support plate (“the upper coil can also be surrounded by a ferrite which exceeds its Curie point at a critical temperature. Its typical resonant frequency then changes, which in turn can be recognized by an evaluation under the hob plate” paragraph [0021]).

    PNG
    media_image6.png
    381
    548
    media_image6.png
    Greyscale

Ye does not disclose the claimed location of the temperature control layer. However, it is noted that there are a finite number of positions available to one having ordinary skill in the art for placing the control layer such that it is in conductively connected to the matter being cooked. In this regard, it is noted that Metzger teaches wherein the temperature control layer forms at least a part of the support plate. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the support plate of Ye with the temperature control layer since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Hall (US 4769519 A), hereinafter Hall.

Regarding claim 14, Ye discloses the gas cooking device according to claim 11. 



However, Hall teaches wherein the precision alloy material is a precision alloy 4J36 (“The member 10 may be of high permeability such as Invar, Alloy 42, or a ternary alloy composed of 45% nickel, 46% iron and 9% molybdium” column 3, line 64. Invar is another name for alloy 4J36).

    PNG
    media_image7.png
    317
    442
    media_image7.png
    Greyscale

Ye does not disclose the specific claimed alloy. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Hall teaches Invar. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the temperature control layer from Invar because its high permeability makes it suitable for the purpose.
	

Regarding claim 15, Ye discloses the gas cooking device according to claim 11. 

Ye does not explicitly disclose wherein a content of iron in the permalloy is 35% to 70%, and a content of nickel in the permalloy is 30% to 65%.

However, Hall teaches wherein a content of iron in the permalloy is 35% to 70%, and a content of nickel in the permalloy is 30% to 65% (“The member 10 may be of high permeability such as Invar, Alloy 42, or a ternary alloy composed of 45% nickel, 46% iron and 9% molybdium” column 3, line 64. Invar is another name for alloy 4J36).

Ye does not disclose the specific claimed alloy. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Hall teaches an alloy of the claimed composition. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the temperature control layer from a ternary alloy composed of 45% nickel, 46% iron and 9% molybdium because its high permeability makes it suitable for the purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Oglesby (US 5799648 A) “A temperature responsive controller (28) for controlling the fuel gas supply to the jet nozzle (15) comprises a valve (39) having a valving member (58) which is operable by a permanent magnet (63) slidably located in a bore (64). A first member (70) of thermomagnetic material the Curie point of which is substantially similar to the temperature at which the main body member (4) is to be controlled is located at one end of the bore (64)” abstract
Ma (US 20100288262 A1) “Referring to FIG. 6, this shows the gas valve controller according to another embodiment, the gas valve controller in FIG. 6 has a similar working principle with the gas valve controller in FIG. 5. However, the gas valve controller has five gas valves which can 
Mantz (US 2303700 A) “While the particular device which I shall describe hereinafter in connection with the drawings is a thermostatic control device adapted for use as a safety shut-off device for water heaters and the like, it is to be understood that the invention in its broader aspects is not limited to such use but may employed for other purposes – for example, in connection with ovens, space heaters, and elsewhere as suitable and desired, and as a heat regulator and safety shut-off device. One of the main objects of the invention is to provide in a control device of the class described a member made of a temperature sensitive magnetic alloy or of a Curie point material well known in the art, and to utilize the characteristic of this member to be ordinarily magnetic and to become substantially non-magnetic or of reduced magnetic strength when heated to a sufficiently high temperature for securing the desired control upon changes in temperature adjacent the Curie point member.”

    PNG
    media_image8.png
    353
    480
    media_image8.png
    Greyscale

Hall (US 2719197 A) “a ferro-nickel alloy having a nickel content of 39%. This alloy has a Curie point of 350° C. and is suitable for high magnetic induction density or has high permeability so that the attraction of the magnet thereto is powerful until the Curie point is approached”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762